Citation Nr: 1630753	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bulging discs at L4-L5 and L5-S1, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2000 to December 2003, to include in Operation Desert Spring/Iraqi Freedom from September 2002 to August 2003.  His participation in combat has been acknowledged.  See rating decision dated in July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2013, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  In September 2013, the Veteran testified before a Veterans Law Judge at a Board hearing held at the RO.  Transcripts of both hearings have been associated with the record.

This case was previously before the Board in April 2014, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In April 2016, the Board wrote the Veteran and his representative to inform them that the Veterans Law Judge who conducted the hearing in September 2013 was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another Board hearing.  In May 2016, he declined.

It is clear from the record that the bulging discs for which the Veteran seeks to establish service connection are located at L4-L5 and L5-S1.  See VA magnetic resonance imaging (MRI) report dated in February 2009.  Accordingly, and for purposes of clarity, the Board has recharacterized the issue on appeal as set forth above, on the title page.

In May 2016, the Veteran submitted a notice of disagreement (NOD) with respect to an October 2015 AOJ decision that denied service connection for bilateral plantar fasciitis.  Thus far, he has not been furnished a statement of the case (SOC) addressing that matter.  See, e.g., 38 C.F.R. § 19.29 (2015).  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  Therefore, it will not be remanded at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran has bulging discs at L4-L5 and L5-S1.

2.  The evidence as to whether the Veteran's bulging discs are related to service and/or service-connected lumbosacral strain is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bulging discs at L4-L5 and L5-S1 have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bulging discs in his lumbosacral spine at L4-L5 and L5-S1.  He says that he developed back pain in service as a result of repeated lifting of heavy ordnance.  He maintains, in essence, that his bulging discs had their onset in service and/or can be attributed to his already service-connected lumbosacral strain.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, there is no dispute that the Veteran has bulging discs at L4-L5 and L5-S1.  The report of a February 2009 MRI clearly reflects their presence.

Nor is there any real dispute that the Veteran developed a chronic low back disability during service.  His reports of repeatedly lifting heavy ordnance are entirely consistent with the circumstances of his service as a cannon crewmember.  He complained of back pain during service in July 2002, and again in November 2003, and service connection for lumbosacral strain was established by a rating decision entered in July 2004, effective from December 2003.

As to the bulging discs at L4-L5 and L5-S1, none of the evidence establishes the date of their onset.  They were not identified until February 2009, more than five years after the Veteran's separation from service.  However, no MRIs were performed during service, or during the intervening years until February 2009, that would tend to prove or disprove their existence.

Moreover, it appears from the record that the bulges are not apparent on ordinary x-rays.  See, e.g., x-ray reports of the lumbosacral spine dated in December 2009, September 2011, March 2013, and January 2015 (all performed after the February 2009 MRI, but reflecting no findings relative to a bulging disc).  As such, it appears that the normal post-service x-rays dated prior to February 2009 MRI (specifically, in January and April 2008) cannot be relied upon to rule out their existence.

The record contains opinions from four medical professionals that bear on the likely etiology of the bulging discs; specifically, from a treating VA chiropractor (in May 2009), a treating VA primary care physician (in June and August 2009), a VA fee basis (QTC) examining physician (in December 2009), and a VA examining physician (in January 2015).  Of these, the first two have offered observations that support the notion that the Veteran's bulging discs can be attributed to service or service-connected lumbosacral strain, while the latter two have offered opinions that are unfavorable.

The Board has reviewed the opinions offered by these four medical professionals, together with the other evidence of record, and finds that none of the opinions are entirely satisfactory.  The treating VA chiropractor and physician have each couched their opinions in rather indefinite terms, opining that the disc bulge(s) in question "could have" occurred in service, and that they "could definitely be related" to the service-connected lumbosacral strain.  The QTC examiner, on the other hand, appears to have based his opinion, in part, on the inaccurate factual premise that specific reference to an in-service lifting injury does not appear in the record until January 2008.  (In actuality, it is mentioned in a private treatment record dated in April 2006.)  In addition, the VA examining physician does not appear to have considered the possibility that the Veteran's bulging discs could be secondary to the service-connected lumbosacral strain, either in terms of the service-connected condition progressing to the development of bulging discs, or in terms of aggravation.

Further confounding the analysis is that fact that bulging discs (as opposed to herniated discs) are oftentimes asymptomatic.  See, e.g., "What's the difference between a bulging disk and a herniated disk?," http://www.mayoclinic.org/ diseases-conditions/herniated-disk/expert-answers/bulging-disk/faq-20058428.  In addition, the record is devoid of any evidence of post-service injury prior to February 2009 that would provide an alternative explanation for the onset of bulging discs.

In the final analysis, the Board finds that the evidence against the Veteran's claim is no more persuasive than the evidence that supports it.  As such, the appeal is granted.  38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bulging discs at L4-L5 and L5-S1 is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


